Citation Nr: 1439065	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-01 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to an apportionment of VA disability compensation in excess of $300 on a monthly basis for the Veteran's child, J.C.


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to May 1989.  The appellant is the former spouse of the Veteran, who seeks increased benefits for the Veteran's daughter, J.C.   

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2008 decision issued by the RO 


FINDING OF FACT

An apportionment of the Veteran's compensation benefits in excess of $300 on a monthly basis would have caused undue hardship to the Veteran prior to August 26, 2010 when his child, J.C., reached the age of 18 years.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability compensation benefits in excess of $300 on a monthly basis prior to August 26, 2010 were not met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

This appeal concerns a benefit provided under chapter 53 of Title 38, United States Code. The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51. See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). 

That is, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to decisions regarding how benefits are paid. VA rules, however, do include special procedural requirements for simultaneously contested claims, such as a claim for apportionment. See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2013).

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 U.S.C.A. §§ 7102(b)(2) and 7105A and 38 C.F.R. §§ 19.100, 19.101, and 19.102 and 20.500 to 20.504.  

In this case, the appellant's Notice of Disagreement was filed within 90 days of the decision that denied an increased apportionment and her Substantive Appeal was filed within 30 days of the issuance of the Statement of the Case (SOC) in accordance with the law and regulations.  

Notice of all procedural actions were sent to each party at their address of record to the extent that they contained information directly affecting the payment or potential payment of the apportionment at issue.  Neither party requested a Board hearing.  Financial information was requested from, and provided by, both parties.  


Legal Principles

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children. 38 C.F.R. § 3.452(a).

The VA regulations provide for two types of apportionments. A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450. 

More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support. It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450. See Hall v. Brown, 5 Vet. App. 294 (1993).  

In this case, J.C.'s dependency was already established at the time that the original apportionment was made. J.C. does not reside with the Veteran.  Further, it is uncontested that the Veteran was not providing any support for. J.C. other than the $300 monthly apportionment in effect at the time the appellant filed her claim for an increased apportionment on behalf of J.C.

The second type of apportionment is a "special" apportionment that may be paid under the circumstances set forth in 38 C.F.R. § 3.451. That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest. 

In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his or her dependents, and the apportionment claimants.

38 C.F.R. § 3.451 further provides that apportionment of more than 50 percent of a Veteran's benefits is ordinarily considered to constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable amount for any apportionee. 

The 'benefit-of-the-doubt' rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the claimant and the Veteran simultaneously. Elias v. Brown, 10 Vet. App. 259, 263 (1997).

In this case, an apportionment of $100 per month was awarded to the appellant on behalf of J.C. effective on June 1, 2003.   

In August 2005, the appellant filed a claim for an increased apportionment, and the apportionment for J.C. was increased to $300 per month effective on September 1, 2005.   

The appellant filed another request for an increased apportionment on behalf of J.C. in November 2007, noting that J.C.'s expenses had increased when she started attending high school.  

In a financial statement provided by the appellant, she noted that her income was roughly equal to her expenses.  She further indicated that the $300 monthly apportionment was the only support that the Veteran provided for J.C.  

During this period, the Veteran's rate of compensation was temporarily reduced from the 100 percent rate to the 80 percent rate because the Veteran had not returned an employment questionnaire.  His payee submitted an expense form showing income of $1,125 monthly in VA benefits (80 percent rate minus $300 apportionment for J.C.), $1.033.11 in itemized expenses such as rent and car insurance, and $752.50 in "living expenses" for a total of $1,785.61 in monthly expenses, with the Veteran's expenses exceeding his income.  

To the extent that the Veteran's expenses exceeded his income, the appellant's claim on behalf of J.C. was denied as productive of undue hardship on the Veteran.  

The Veteran's benefits were retroactively restored to the 100 percent rate when the requested employment questionnaire was returned, raising his benefit back to $2,623 per month. The 100 percent rate of compensation was therefore in effect at all times that the apportionment was in effect and has been in place continuously since May 2003.  

To the extent that the monthly expenses set forth on the questionnaire submitted by his payee in August 2008 (the Veteran also submitted a questionnaire claiming $1,728 in expenses, slightly less than the amount arrived at by his payee) were less than the amount he was receiving during the initial period of the appeal, the Board finds that these montly expenses did not adequately address his needs as reflected by later received information.    

This subsequently submitted information suggests that the Veteran would require a higher amount for housing and other fixed expenses.  (In a September 2013 statement, montly fixed expenses of $1,608 and living expenses of $860, totaling to $2,468 were reported.)  

To the extent that a higher apportionment would be added to an additional fixed expenses for the period in question, the Veteran's available funds would be reduced to a level that there would be little margin of safety to deal with unexpected circumstances.  

Moreover, the Board finds that the appellant's identified monthly income and expenses did not establish that she was experiencing a financial hardship that would require a higher apportionment when the Veteran's information was considered.  

Considering the needs of the Veteran and his dependent, the Board finds that an increase in the amount of the apportionment above $300 on a montly basis to support his child, J.C., would pose a financial hardship to the Veteran when reasonable amount of living expenses were considered for the period in question.    

Significantly, it is pertinent to note that, beginning in November 2010, because the Veteran's child began to receive Chapter 35 benefits, he was not entitled to receive additional compensation for her.  


ORDER

An increase in the apportionment of VA disability compensation in excess of $300 on a monthly basis for the Veteran's child, J.C., is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


